DICE, Commissioner.
The former opinion delivered in this case on the 23rd day of October, 1957, dismissing the appeal for the want of a sentence is withdrawn and the appeal reinstated.
The conviction is for the unlawful transportation of intoxicating liquor in a dry area; the punishment, a fine of $500.
The record is before us without a statement of facts or bills of exception. All proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.